Case 6:20-cv-00847-MJJ-CBW Document 20 Filed 12/04/20 Page 1 of 1 PageID #: 181




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 AIMEE LACOUR                             CIVIL ACTION NO. 6:20-CV-00847

 VERSUS                                   JUDGE JUNEAU

 AMERIGAS PROPANE, LP, ET AL MAGISTRATE JUDGE WHITEHURST


                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation, Rec. Doc. 19. After an independent

 review of the record, and noting the absence of any objection, this Court concludes

 that the Magistrate Judge’s report and recommendation is correct and adopts the

 findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

  the report and recommendation, the Motion to Dismiss filed by Defendant

  Louisiana CVS Pharmacy, LLC, Rec. Doc. 6, is GRANTED, and the Plaintiff’s

  claims against CVS are DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 4th day of

  December, 2020.




                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
